Citation Nr: 1738074	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

5. Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a sinus disability to include sinusitis and non-allergic rhinitis.

7.  Entitlement to service connection for a bilateral knee disability, to include bowing of the legs.

8.  Entitlement to service connection for right leg varicose veins.

9.  Entitlement to service connection for a bilateral arm disability, to include carpal tunnel syndrome, numbness, and hand cramps.

10.  Entitlement to service connection for major depression, as secondary to service-connected deviated septum.

11.  Entitlement to service connection for a bilateral foot disability.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dating in January 2012 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Although the Veteran filed a notice of disagreement and the May 2014 statement of the case included the issue of entitlement to an increased rating for service-connected deviated septum, the Veteran's June 2014 substantive indicated that the Veteran was only appealing specific issues, and his attached written statement specifically does not appeal this increased rating issue.  As such, this issue is not currently before the Board. 

Although in his substantive appeal the Veteran requested a Board hearing and one was scheduled, in statements received in January, February and April 2017 the Veteran withdrew his hearing request.  As such, his hearing request is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 

The issue of entitlement to service connection for major depression is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 rating decision declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the January 2005 decision.

2.  Evidence received since the January 2005 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for bilateral hearing loss.

3.  A January 2005 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the January 2005 decision.

4.  Evidence received since the January 2005 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for tinnitus.

5.  A January 2005 rating decision denied the Veteran's claim of entitlement to service connection for cancer, to include colon cancer; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the January 2005 decision.

6.  Evidence received since the January 2005 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for cancer, to include colon cancer.

7.  An August 1975 rating decision denied the Veteran's claim of entitlement to service connection for an eye disability; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the August 1975 decision.

8.  Evidence received since the August 1975 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for an eye disability.

9.  Hemorrhoids were not present during service and the currently diagnosed hemorrhoids are not etiologically related to service.

10.  Non-allergic rhinitis is etiologically related to service-connected deviated septum.

11.  A bilateral knee disability was not present during service, arthritis of the knees was not present within one year of service, and any current bilateral knee disability is not etiologically related to service.

12.  Right leg varicose veins, chronic venous embolism, and/or deep vein thrombosis were not present during service; there is no current diagnosis of right leg varicose veins; and any current chronic venous embolism or deep vein thrombosis is not etiologically related to service.

13.  A bilateral arm disability was not present during service and the current carpal tunnel syndrome is not etiologically related to service.

14.  There is no evidence of a bilateral foot disability in service or of arthritis of the feet within one year of service, and the evidence does not show the presence of any current bilateral foot disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §5108 (2016); 38 C.F.R. §3.156 (2016).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C. §5108 (2016); 38 C.F.R. §3.156 (2016).

3.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for cancer, to include colon cancer.  38 U.S.C. §5108 (2016); 38 C.F.R. §3.156 (2016).

4.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for an eye disability.  38 U.S.C. §5108 (2016); 38 C.F.R. §3.156 (2016).

5.  The requirements for establishing service connection for hemorrhoids have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2016).

6.  The requirements for establishing service connection for non-allergic rhinitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2016).

7.  A bilateral knee disability was not incurred in active service, and the incurrence or aggravation of bilateral knee arthritis during such service may not be presumed. 38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  The requirements for establishing service connection for right leg varicose veins, deep vein thrombosis and/or chronic venous embolism have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2016).

9.  The requirements for establishing service connection for a bilateral arm disability, to include carpal tunnel syndrome, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2016).

10.  A bilateral foot disability was not incurred in active service, and the incurrence or aggravation of bilateral foot arthritis during such service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In attempts to reopen previously denied claims for service connection, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board concludes that new and material evidence has not been received on any of the claims to reopen.  As such, no duty to assist examination provisions could have been violated. 

The Board also finds that VA examinations/opinions with regard to the service connection issues denied herein are not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed below, the service treatment records are negative for any complaint or finding of the claimed disabilities on appeal.  Although the Veteran alleges that his claimed disabilities are causally related service, he either has not indicated why or how he feels that they are related, he has not indicated that they were present during service and have been ongoing ever since, he is not credible in terms of his description of their onset or relationship to service, or there is no medical evidence of the claimed disability.  Moreover, he has not been shown to be competent to make an etiology finding.  Any suggestion by him of such an etiology is not a sufficient "indication" that his claimed disabilities may be causally related to service to warrant a VA examination.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that suggests a causal link between the Veteran's claimed disabilities on appeal and any incident of active service.  Therefore, the Board concludes that there is no duty to provide a medical opinion on the service connection issues.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Legal Analysis

Claim to Reopen an Eye Disability

Service connection for an eye disability was initially denied in an August 1975 rating decision on the basis that there was no evidence of an eye disability in service and no current evidence of any eye disability.  The Veteran did not file a timely appeal with respect to that rating action, nor was new and material evidence received within one year of the August 1975 rating action.  Therefore, the August 1975 rating action is final.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

The evidence added to the record (VA treatment records) reflects a diagnosis of presbyopia, astigmatism, hyperopia, cataracts, floater, dry eye, suspected glaucoma, and Meibomian gland defect.  However, nothing in the evidence added to the record suggests that any of those diagnoses were present during service or are otherwise etiologically related to service.  The mere existence of current eye diagnoses decades after service, without more, is not sufficient evidence to be considered new and material, as it does not present a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for an eye disability is not reopened.

Claim to Reopen Bilateral Hearing Loss

Service connection for bilateral hearing loss was initially denied in an August 1975 rating decision on the basis that there was no evidence of hearing loss in service and no current evidence of any hearing loss.  The Veteran did not file a timely appeal with respect to this rating action, nor was new and material evidence received within one year of the August 1975 rating action.  Therefore, the August 1975 rating action is final. 38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

In a January 2005 rating decision, the RO denied reopening of the service connection claim for bilateral hearing loss because new and material evidence had not been presented.  The evidence of record at the time of the January 2005 rating decision included VA treatment records showing the presence of hearing loss and the use of hearing aids.

The Board finds that the evidence added to the record since the January 2005 rating decision is not new and material.  The evidence added to the record fails suggest a nexus to service and does not otherwise include any evidence which raises a reasonable possibility of substantiating the claim.  It includes medical evidence continuing to note hearing loss and lay statements, which are cumulative of the evidence already of record.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for bilateral hearing loss is not warranted.

Claim to Reopen Tinnitus 

In a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection claim for tinnitus on the basis that there was no evidence of tinnitus in service, no evidence of excessive noise exposure in service, and no nexus between any tinnitus and service.  The evidence of record at the time included VA treatment records dated in 2001 reflecting that the Veteran denied having tinnitus.

The Board finds that the evidence added to the record since the January 2005 rating decision is not new and material.  The evidence added to the record includes medical evidence which fails to show any complaint or finding of tinnitus and lay statements indicating that the Veteran has tinnitus.  While the Veteran's claim in and of itself, as well as the lay statement he submitted from his brother in May 2011, is evidence of the presence of tinnitus, this is not new and material evidence, as the Veteran's claim of entitlement to service connection for tinnitus in November 2004, which was the claim denied in the January 2005 rating decision, was likewise a complaint of tinnitus/lay evidence of the existence of tinnitus.  Therefore, it is cumulative of the evidence of record at the time of the January 2005 rating decision.  In sum, nothing else added to the record raises a reasonable possibility of substantiating the claim.  Importantly, nothing in the record reflects that the tinnitus has been ongoing since service.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for tinnitus is not warranted.

Claim to Reopen Colon Cancer

In a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for colon cancer on the basis that there was no evidence of cancer during service, no evidence that the Veteran was exposed to herbicides during service, and no evidence linking the current colon cancer to service.

The Board finds that the evidence added to the record since the January 2005 rating decision is not new and material.  The evidence added to the record fails suggest a nexus to service and does not otherwise include any evidence which raises a reasonable possibility of substantiating the claim.  It includes medical evidence continuing to note colon cancer and the Veteran's statements, which are cumulative of the evidence already of record.  Further, nothing added to the record shows any exposure to herbicides/relationship between cancer and herbicides.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for cancer, to include colon cancer, is not warranted.

Entitlement to Service Connection for a Sinus Disability

The Veteran has claimed entitlement to service connection for a sinus disability.  Unfortunately, the record reflects that there is no evidence of any diagnosis of sinusitis whatsoever.  However, there is a diagnosis of non-allergic rhinitis related to the service-connected deviated septum (found in the January 2012 VA sinus examination report).  As such, service connection is warranted for non-allergic rhinitis.  

Entitlement to Service Connection for Hemorrhoids, Bilateral Knee Disability, Right Leg Varicose Veins, Bilateral Arm Disability, and Bilateral Foot Disability

The Veteran claims that he is entitled to service connection for hemorrhoids, a bilateral knee disability (including bowing of the legs), right leg varicose veins, a bilateral arm disability (including carpal tunnel syndrome), and a bilateral foot disability because they are due to service.  In a July 2011 statement he indicated that he fell during service, injuring his knees, and that in 1964 he had blood in his stool.  He has not provided any specific allegation as to how the other disabilities are related to service nor has he indicated they were present during service or ongoing since service.

A review of the service treatment records does not show the presence of hemorrhoids, any bilateral knee problems, right leg varicose veins or other vein disability, any bilateral arm disability (including carpal tunnel syndrome), or any foot disability or problems.

The current medical evidence shows (VA treatment records) current diagnoses of hemorrhoids, bilateral knee arthroplasty, chronic venous embolism, deep vein thrombosis, and carpal tunnel syndrome.  There is no evidence of a diagnosis of bowing of the legs, varicose veins, or a bilateral foot disability.  

Nothing in the record suggests that the Veteran's hemorrhoids, current bilateral knee disability, chronic venous embolism, deep vein thrombosis, or carpal tunnel syndrome is etiologically related to service other than the Veteran's claims for service connection.  

While the Veteran claims that he had blood in his stool in 1964, he has not alleged ongoing symptoms since then, and the evidence does not support any such contention.  Additionally, the Veteran claims that he injured his knees during service, but has not alleged ongoing knee problems since service.  As noted below, the evidence does not support this contention.

The Veteran is competent to observe blood in his stool, knee symptoms, varicose veins, numbness or other bilateral arm symptoms, and foot symptoms during or after service.  To the extent that the Veteran has indicated that he has had such ongoing symptoms since service, the Board does not find him to be credible in this regard.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  Notably, an August 2002 VA treatment record notes that the Veteran complained of bleeding from the rectum about two weeks earlier.  Hemorrhoids were diagnosed.  A May 2009 VA treatment record notes that the Veteran had been on Coumadin since July 2008 for thrombosis in the superior mesenteric vein.  The medical evidence also reflects that he had surgery for carpal tunnel syndrome in 1981 and total knee arthroplasties in 2000.  Importantly, there is no diagnosis of bowing of the legs, varicose veins, or any foot disability.  The medical evidence of record does not reflect any evidence of the claimed disabilities in service or any evidence (other than his statements and statements of relatives) that he related them to service when seeking treatment or any reference to service.  The Board finds it important that the post-service VA treatment records do not reflect that the Veteran related his symptoms to any in-service injury; they also do not reflect any complaints or findings of any related symptoms since service.  In contrast, the medical evidence (January 2012 VA mental disorder examination) specifically shows that the Veteran worked as a truck driver from about 1980 to 2001, when he retired for medical reasons.  Regarding his medical retirement, the Veteran stated, "I blew out my knees."  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to the Veteran's assertion that his claimed disabilities began in service or that he has had ongoing hemorrhoids, bilateral knee pain, right leg vein problems, bilateral arm problems, or bilateral foot problems ever since service.

Additionally, the Veteran has not been shown to have the requisite medical training to render a diagnosis of a bilateral knee disability, deep vein thrombosis, chronic venous embolism, carpal tunnel syndrome, or a foot disability, or relate the etiology of such diagnoses to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about the timing of his bilateral knee disability, deep vein thrombosis, chronic venous embolism, bilateral arm carpal tunnel syndrome, or bilateral foot disability diagnoses or etiology of such.

While the Veteran is capable of self-diagnosing hemorrhoids, bowing of the legs, and varicose veins, the evidence does not support a claim that the Veteran's hemorrhoids began in service and there is no medical evidence even noting varicose veins or bowing of the legs in or after service.  In this regard, if the Veteran had bowing of the legs or varicose veins ever since service (which he has not specifically alleged), the Board finds it logical that he would have reported it to a medical professional or a medical professional would have noted it at some point during the past 50 years.  Additionally, the Veteran filed claims for service connection over the years since his discharge and did not include varicose veins or bowing of the legs until decades after service.  This weighs against such claims for service connection.  With regard to hemorrhoids, as noted above, the medical evidence specifically indicates that the Veteran's hemorrhoids begin in 2002.  Although the Veteran has indicated he had blood in his stool in 1964, he has not indicated that he had, and the medical evidence does not corroborate, ongoing symptoms since.  As such, the Board does not find the Veteran credible to the extent that he alleges his hemorrhoids began during service and have been present ever since.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hemorrhoids, a bilateral knee disability (including bowing of the legs), right leg varicose veins, a bilateral arm disability, or a bilateral foot disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened; the claim is denied.

New and material evidence having not been received, the claim of entitlement to service connection for tinnitus is not reopened; the claim is denied.

New and material evidence having not been received, the claim of entitlement to service connection for cancer, to include colon cancer, is not reopened; the claim is denied.

New and material evidence having not been received, the claim of entitlement to service connection for an eye disability is not reopened; the claim is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for non-allergic rhinitis is granted.

Entitlement to service connection for a bilateral knee disability, to include bowing of the legs, is denied

Entitlement to service connection for right leg varicose veins is denied.

Entitlement to service connection for a bilateral arm disability, to include carpal tunnel syndrome, numbness, and hand cramps, is denied.

Entitlement to service connection for a bilateral foot disability is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided. 

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran underwent a VA examination in January 2012 pursuant to his claim of entitlement to service connection for major depression.  The report of that examination reflects that the Veteran's depression is not caused by his deviated septum; however, there is no opinion as to whether the depression is aggravated by the deviated septum.  As such, a remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the January 2012 VA mental disorders examiner, in order to obtain an addendum opinion.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed.

The examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent or better probability) that the current major depression is aggravated by the service-connected deviated septum.

A complete rationale for any opinion offered must be provided.

If the January 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the requested opinion/rationale.  If a new VA examination needs to be conducted in order to obtain the requested opinion/rationale, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above question.

2.  Readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


